Title: To Thomas Jefferson from Albert Gallatin, 17 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury DepartmentOctober 17h. 1803.
          
          I have the honor of returning the letters respecting the late Mr: Beaumarchais claim. They throw no further light on the subject; and cannot alter the opinion formed by this Department, and communicated at large to the Secretary of State in a letter of the 20th: November ulto. We still conceive it just that the French Government should communicate to us the name of the person to whom the million was paid, if, contrary to the official information received from that Government, by Mr. Morris then our minister at Paris, it was not paid to Mr: Beaumarchais: and until that communication shall be made, we must consider the payment as having been made to him.
          I have the honor to be, very respectfully, Sir, Your obedient Servant
          
            
              Albert Gallatin
            
          
        